Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 1 of 14

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA : CASE NUMBER 3:19CR0194 (MPS)
VS.
JOSHUA BESAW : FEBRUARY 1, 2021

 

DEFENDANT’S SENTENCING MEMORANDUM

On March 13, 2020 the defendant, Joshua Besaw, entered a guilty plea to the charge
of Kidnapping, in violation of Title 18, United States Code, §1201(a)(1) and (g). The
sentencing guidelines for this offense establishes a Base Offense level of 32 pursuant to
U.S.S.G. §2A4.1(a). Six-levels are added to the base offense as a result of the victim being
sexually exploited. See U.S.S.G. §2A4.1(b)(5). An additional two-levels are applied to the
guidelines because the defendant knew or should have known that the victim of the offense
was a vulnerable victim. See U.S.S.G. §3A1.1(b). This results in an Adjusted Offense
Level of 40. After three-levels are subtracted for his prompt acknowledgement and
affirmative acceptance of responsibility, Mr. Besaw’s total offense level is lowered to 37.
His criminal history has been calculated to be a category I. Based upon the foregoing
guideline calculations, the defendant’s sentencing range is 210-262 months. However, the
statutorily authorized minimum sentence for this offense is 20 years. Accordingly, Mr.
Besaw’s guideline range is calculated as 240-262 months imprisonment. The parties have
agreed in their plea agreement that a sentence within the range is reasonable and neither side
will seek an upward or downward departure.

In this memorandum Mr. Besaw will address the §3553 factors, including his history
and character, his minor criminal history relative to his long drug history, and favorable

employment record, to urge the Court to impose the mandatory minimum sentence of twenty
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 2 of 14

years, which is “sufficient, but not greater than necessary” to accomplish the goals of

sentencing which is to provide fair and just punishment for the offense. 18 U.S.C. §3553(a).

Il. SENTENCING ARGUMENTS

On May 31, 2019, Joshua Besaw made the worst decision of his life when he decided to
lure a young female into his car and commit this crime. Little did he know that as a result of
his sordid actions he’d be spending the better part of the next two decades behind prison walls.
But more importantly, there is also a young victim who was forced to experience this
unexplainable behavior, and likely will endure the horrible memory of that day for the rest of
her life. By no means does the undersigned counsel suggest in this memorandum that Joshua
should not be punished for his actions. The crime he committed is a very serious offense, and
a significant sentence is certainly warranted. However, if the Court considers Josh’s relative
minor criminal history, his strong employment record, and the fact that he was actively
ingesting large quantities of a dangerous drug in the days and months leading up to this
offense, then a twenty year sentence sends a strong and powerful message that committing this
type of criminal behavior will not be tolerated by society, and that severe consequences will
result. Counsel hopes that the sentencing arguments advanced in this memorandum will
establish that a 20-year sentence would be “sufficient, but not greater than necessary” to

comply with the purposes of sentencing, as set forth in 3553(a).
I. SENTENCING ARGUMENTS & RECOMMENDATION
A. History & Character

In fashioning an “individualized” and just sentence, 18 U.S.C. 3553(a) directs the Court

to consider the history and characteristics of the defendant. Joshua Besaw, age 37, was raised
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 3 of 14

in an intact family framework, where both of his parents worked to provide for their two
children. According to Josh, his parents were supportive but emotionally distant. While he
was growing up, he felt like “[he] could do whatever [he] wanted” and that his parents “were
there but didn’t really pay attention” to him or his brother. He considers the home and
neighborhood he grew up in as middle-class. Josh describes his childhood as pretty normal,
spending most of his time with his older brother’s friends, fishing, riding bikes, and doing
drugs. Josh indicates that his brother, Gary, introduced him to illicit substances at an early age
and he started smoking marijuana on a daily basis when he was 12-years old. In elementary
school, as he started to advance in grades, he began to struggle in class. He reports repeating
first and fourth grade, causing him to be older than his classmates. He disliked school and did
not care about his studies. Josh indicated that he received many detentions and was also
suspended numerous times. There were also truancy issues. He readily admits that he started
making poor choices with the friends he chose to associate with. By the time he entered high
school, Josh was already sixteen years old, and the majority of his friends were close to
graduating. Since he didn’t like school, Josh felt he wasn’t deriving any benefit by remaining

in school, so he dropped out in the tenth grade.!

After leaving school, Josh lived home for a while with his family and supported himself
with menial-type employment, such as working in restaurants and painting. He also continued
doing drugs and socializing with his friends, which led to a few minor arrests in his early
twenties. Around this time frame, Josh met a woman, who was significantly older than he was,

and they started a long-term relationship that lasted close to seventeen years. He continued to

 

' He attempted to obtain his GED certificate, but was not able to complete the courses.

3
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 4 of 14

live with his family until a domestic incident with his brother caused him to get arrested, and a
restraining order was issued by the court. The “no contact” order forced Josh to move out and
seek his own apartment. He attended court ordered Anger Management classes, but found it
difficult to engage in group therapy because he became anxious in social settings. Upon
learning this, the program counselor referred him to a mental health clinic where he
subsequently was diagnosed with severe anxiety. A nurse practitioner later prescribed him

Xanax and Paxil to manage the disorder.

With limited income to support himself and his girlfriend, who had moved in with him,
Josh decided to find employment that would generate higher wages. His interest in trucks led
him to the New England Tractor Trailer School (NETTS) where he obtained his commercial
driving license 2009. Suddenly, new doors opened, and several well-paying trucking jobs soon
followed. From 2009 until shortly before his arrest in this case, Josh worked steadily for
almost six years as an over the road truck driver for several different carriers, often logging in
more than 70+ hours per week. During this period, he routinely earned annual wages of

$50,000 or more.

Although Josh was in a comfortable place financially, he continued to struggle with
substance abuse. In 2007 he was in a motor vehicle accident and prescribed pain meds for the
injuries. Remnants of the injuries lingered so the pain pills continued to be prescribed, and
Josh quickly found himself addicted to opiods. Living with girlfriend, she picked up the habit,
too. Once the prescription stopped, Josh started to buy 30 mg. Percocets on the street.
However, as Josh’s tolerance grew and his addiction intensified, he began to use more pills,
until he was ingesting multiple pills per day. During this period of drug use, Josh reports

overdosing on several occasions, but each time his girlfriend was successful in reviving him

4
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 5 of 14

with a narcan injection. Even though Josh worked and earned respectable wages, he had
difficulty keeping up with the cost of the pills, so he and his girlfriend decided to switch to
heroin as a cheaper alternative. But as fentanyl became more readily available and identified
as being cheaper and more powerful than heroin, Josh switched to this dangerous opiod in

2017.

Counsel believes the defendant’s lengthy drug history contributed, in part, to his conduct
in this case. With his inhibition being altered by drugs, he didn’t have the full mental capacity
to recognize his illegal actions. Notwithstanding his reprehensible behavior in this matter,
counsel is asking the Court to also consider Josh’s lack of serious criminal history, his
respectable work history as a trucker, and the fact that he’s never served a previous prison
sentence. Counsel believes a 20-year sentence would have not only a significant deterrent
effect on this defendant, it also would send a powerful message to the community. Maybe the
biggest punishment he will receive here is the shame he has brought upon himself and the fact

that forever he will be labeled a convicted “sex offender”.
B. Nature and Circumstances of the Offense

The Presentence Report sets forth a detailed account of the offense conduct, and
although Joshua Besaw’s memory of the events may differ slightly from those recounted by the
victim, he does not dispute any of the facts that support the essential elements of the crime.

PSR at 495-23.
C. Explanation of Letters Sent to Friends

In the PSR there’s a reference to 2-intercepted letters that Josh wrote to friends from

Wyatt, which minimize his conduct. Id. at §32. It appears that Josh wrote these letters several
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 6 of 14

months after his arrest, when his understanding of the aberrant behavior he exhibited had not
yet been fully realized. But since then, Josh has come to accept that his conduct was
egregious, and he’s expressed remorse over his actions. In his letter to the Court, the defendant
tries to explain the reasons for why he wrote the above referenced letters to his friends. See

Exhibit A.

“I was embarrassed of my actions and was in denial when I wrote letters to my
friends when I minimized the trauma that I inflicted upon the victim.”

In the letter he also finally acknowledges the harm his conduct has caused the victim.

“I just want the victim and her family to know how deeply sorry I am for the
pain I have caused them. It has taken me awhile to see how bad my conduct was
and to understand that I need to be punished for my behavior. What I did was
very serious and harmful to the victim. While I have been incarcerated, it has
allowed me to come to an understanding, through personal reflection and thought,
for how damaging my behavior was to the victim and the harm that I have caused
her. Now due to my actions, the victim must relive the trauma everyday. I did not
comprehend the trauma that the victim goes through. I am in disgust knowing the
everyday struggles that I have caused to the victim.”

Unfortunately, one cannot turn back the hands of time. Joshua Besaw understands the
Court will impose a harsh punishment as a result of his criminal conduct, and while serving
this sentence he promises to work hard to become a better person and try to correct his

wrongful ways.

Josh’s father, Gary Besaw, has also written a note to the Court concerning his son’s
impending sentence. Exhibit C. Visiting Josh in jail, Gary sees the tears in his son’s eyes and

believes he is “truly sorry for what he did”.
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 7 of 14

D. Psychological Evaluation

During the pendency of the case, Josh had a psychological evaluation performed by Dr.
Baranoski of Yale Department of Psychiatry. The evaluation was conducted over two separate
days; November 16, 2019 for 3 % hours, and December 7, 2019 for 3 % hours. Various
psychological tests were administered to evaluate Josh’s cognitive ability, personality, and if

there were any other psychiatric difficulties that could account for his behavior in this case.

The defendant’s personality testing established a mixed personality disorder profile
marked by avoidant, dependent, and antisocial traits with patterns of passive aggressive
behavior. See Exhibit B (Under Seal). According to Dr. Baranoski, Josh’s dependent traits
include emotional immaturity, and his antisocial characteristics of blaming others and limited
empathy appear to merge with his emotional immaturity. He is a 37-year old man who reflects
the emotional and social function of an adolescent. The psychologist further opines that Josh’s

drug addiction has further arrested his maturation and has limited his goals and aspirations.

Although Dr. Baranoski was unable to evaluate Josh’s potential to engage in future
sexual deviance duc to his defensiveness toward discussing his sexual interests, there is
nothing in his history, aside from the instant offense, to suggest that he possesses sexually
deviant traits. As an adult, Josh has been in two long-term, heterosexual relationships with
older women. There are no other reported cases to suggest that Josh demonstrates a proclivity
towards minor children. Moreover, following his arrest, the police seized his cellphone, and
counsel has not been made aware of any child pornography images beings stored there or

website searches being performed on the device.
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 8 of 14

On the positive side, Dr. Baranoski has identified some of Josh’s strengths that can
support his rehabilitation and reduce the risk of recidivism. These favorable traits include the

following;

-He has the intelligence and cognitive capacity to benefit from therapy and
substance treatment programs;

-He does not possess a primary antisocial personality and is not deemed
psychopathic;

-He has a sustained employment history and further has demonstrated the ability
to learn skills by obtaining his CDL license;

-His dependency characteristics will support his work in therapy

In summary, counsel submits that Joshua Besaw is not a lost cause, and further believes
he possesses the ability to make positive changes in his life that will certainly benefit him in
the future, once his is released into the community. He is very receptive to treatment to help
identify the trigger(s) that might have caused his unexplainable behavior in this matter. Josh
also looks forward to returning to the trucking industry upon his release from prison, where he

found great joy in the solitude of the road.

Il. CONCLUSION

Joshua Besaw is still a relatively young man who has lived a hard life controlled by drug
addiction and anxiety. Despite these obstacles, he was able to find gainful employment and
provide for himself. And over the past 18-months of confinement, Josh has remained free of
accruing any disciplinary tickets. The offense here is obviously serious, but counsel believes
Josh can be rehabilitated with proper mental health and substance abuse treatment.
Accordingly, he asks the Court to recommend the RDAP program and any other mental health

programs to assist with his rehabilitation.
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 9 of 14

As cited above, a fundamental principle of sentencing is that a court “shall impose a
sentence sufficient, but not greater than necessary” to meet specified sentencing goals,
including the goal of “just punishment.” See 18 U.S.C. §3553(a). This defendant has accepted
responsibility for his conduct, and further understands the significant consequences that flow
from it. Ever mindful of the hardship that the victim has had to endure, and may endure in the
future, counsel respectfully submits that a sentence at the low end of the guideline range, or
twenty-years of incarceration, is more than sufficient to reflect the seriousness of the offense,
promote respect for the law, protect the public, provide just punishment, and deter this man in

the future from committing similar offenses or any other types of crimes.

Respectfully submitted,
The Defendant — Joshua Besaw

/s/_ William _H. Paetzold
William H. Paetzold

Moriarty, Paetzold & Sherwood
2230 Main Street

Glastonbury, CT 06033

Tel. (860) 657-1010

Federal Bar No.: ct10074

CERTIFICATION

This is to certify that the foregoing was filed electronically on February 2, 2021 to all
parties by operation of the court’s electronic filing system or by mail to anyone unable to accept

electronic filing as indicated on the Notice of Electronic Filing.

/s/ William H. Paetzold
William H. Paetzold
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 10 of 14

EXHIBIT A

Letter to the Court from Joshua Besaw
 

Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 11 of 14

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF CONNECTICUT

 

STATEMENT OF JOSHUA ANTHONY BESAW
Dear Judge Shea,

I would like to say that I am remorsefully sorry, for my own egregious
behavior, and I just want to let the victim and her family know how deeply
sorry I am for the pain I have caused them. It has taken me awhile to see
how bad my conduct was and to understand that I need to be punished for my
behavior. What I did was very serious and harmful to the victim. While I have
been incarcerated, it has allowed me to come to an understanding, through
personal reflection and thought, of how damaging my behavior was to the
victim and the harm that I have caused her. Now due to my actions, the victim
must relive her trauma everyday. I did not comprehend the trauma that the
victim goes through. I am in disgust knowing the everyday struggles that I
have caused to the victim. I was embarrassed of my actions and was in denial
when I wrote letters to my friends when I minimized the trauma that I
inflicted upon the victim. I am now laser-focused in recognizing my mistakes
that I have made and I will do everything I can to make my life more
productive to the best opportunity I can for myself, as well as my family
to be a much better person. Because we all have to learn from our mistakes
to do the best I can. I made my choice to accept this plea offer and to take
responsibility. I have no one to blame but me and I plan to work hard in
prison to make sure that this will never happen again. I can. still find time
to better myself through rehabilitation programs that will come available to
me, so I can look forward to a bright future. This time in prison will not
be wasted. My actions in this case show that I need counseling and I will use
the time to better myself. Thank you Your Honor for allowing me to address
this Honorable Court. I would also like to thank my family for being there
for me in a most difficult time in my life. Again, I am sorry for my actions,

and I will be a better person.

Respectfully Submitted,

Ahem Db don)

Joshud Besaw #26437-014
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 12 of 14

EXHIBIT B

Psychological Evaluation

(Under Seal)
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 13 of 14

EXHIBIT C

Letter from Gary Besaw (father)
Case 3:19-cr-00194-MPS Document 57 Filed 02/02/21 Page 14 of 14

 

 

To the oy id a GE (esi A LA g. ad aE .
¢ a Al Ce ASC

 

_ LAF Coal Joshua Aust hay
CPEL AL iS Ao nok A AN, Killer!
he Make AL Pug Asstalie, ‘ad

everytime MR AN A cay life Aave
GoAle te see hex M Ae hes Leas LA

 

 

 

ij —

vs LYS, wake" flac he wasdo ag
i KV GS Al the f As T Lending uf to”
Hh gs CVEN T, i know Ae \s TKvdy |

 

SOKKY Fag lod he did, J Aé Ao ée
Aes. ives +e (Pe furishedk Foe
WwW he. he “Kd, (AT fF Aor EC
[Ava Jld he S how Z id re Ge tting

oO Veaet Foc rhe, z AM C2

ease alr Aad L weshd” Lilie FO
$8 MY can ol Oekte TD pye
AM B Pe 910g you peo fe Ag a oN

AA :

a ¥

 

fentenny

Sw J caddy Ary Fig eA
| PO EE [Seb das”
